 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST
11   COMPANY,                                                  Case No.: 2:17-cv-00043-JAD-NJK
12              Plaintiff(s),                                                  Order
13   v.                                                                  [Docket No. 95]
14   SFR INVESTMENTS POOL 1, LLC, et al.,
15              Defendant(s).
16          More than two months ago, the Court held a settlement conference at which the parties
17 reached a settlement. Docket No. 91. The Court required the filing of dismissal papers by October
18 31, 2019. Id. The parties thereafter filed a stipulation for an extension of time, seeking a lengthy
19 90-day extension without any showing why such a period was necessary to finalize the already-
20 reached settlement. See Docket No. 93. Accordingly, the Court instead provided the parties with
21 an additional 30 days to file dismissal papers. Docket No. 94. The parties have now returned to
22 the Court by filing a status report, which is actually a stipulation for a further 45-day extension.
23 Docket No. 95.1 No reasonable showing has been made as to why more than three months is
24 needed since a settlement was reached at the settlement conference to file dismissal papers. More
25 specifically to this request, no reasonable showing has been made as to why another 45 days is
26
            1
            A status report is not a vehicle for seeking relief. If the parties all agree to relief requested
27 from the Court, then they must file a stipulation that is properly docketed as such. See Local Rule
   7-1; see also Local Rule IC 2-2(b). The parties are expected in the future to use the correct
28 docketing event.

                                                       1
 1 required to file dismissal papers. Instead, the stipulation alludes generally to the need to “obtain
 2 all settlement agreement signatures and fulfill the settlement requirements.” Id. at 3. Such a bald
 3 statement does not suffice for such a lengthy extension.
 4         Accordingly, the stipulation to extend is GRANTED in part and DENIED in part. The
 5 deadline to file dismissal papers is extended to December 23, 2019.               NO FURTHER
 6 EXTENSIONS WILL BE GRANTED.
 7         IT IS SO ORDERED.
 8         Dated: December 3, 2019
 9                                                              ______________________________
                                                                Nancy J. Koppe
10                                                              United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
